Exhibit 10.9

October 6, 2008

Richard Mandeberg

[address]

Dear Richard,

The purpose of this letter is to amend and restate the provisions of your offer
letter with Support Soft, Inc., a Delaware Corporation (the “Company”) dated
November 22, 2006 (the “Offer Letter”) in order to comply with the requirements
of new Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as
amended (the “Code”)

On behalf of the Company, we are pleased to offer to continue your employment
with the Company in the position of Chief Revenue Officer CSG reporting to the
Chief Executive Officer of the Company. In this position your annual rate of
base salary shall continue to be $240,000. The base salary will be paid
semi-monthly in accordance with the Company’s normal payroll procedures. You
will also be eligible for bonus compensation under the Company’s Management by
Objectives (“MBO”) Program. Under the MBO Program, you may receive up to 25% of
your actual salary earnings paid to you during the calendar year, for an annual
equivalent On Target Earnings (OTE) of $300,000. Any such bonus shall be paid
within 30 days following the end of the period to which the bonus relates in
accordance with the terms of the MBO Program; provided that in no event will any
such bonus be paid earlier than the first day following the end of the period to
which the bonus relates or later than March 15 of the year following the year to
which the bonus relates.

As a Company employee, you are eligible to receive all employee benefits, which
include health care (medical, vision, prescription drug, dental, hospital) and
life and disability insurance (life, accidental death and dismemberment, long
term disability, short term disability), vacation (paid time off) of 20 days per
annum and 12 public holidays in accordance with the company’s published
schedule, etc. You should note that the Company reserves the right to modify
compensation and benefits from time to time, as it deems prudent.

If your employment with the Company terminates as a result of an Involuntary
Termination and you execute and deliver on a timely basis to the Company the
Company’s standard General Release and Waiver of Claims Agreement and that
release becomes effective in accordance with its terms following the expiration
of any applicable revocation period, then you will become entitled to receive
the following benefits:

(a) On the first payroll date following the earlier of (i) the effective date of
the General Release and Waiver of Claims Agreement and (ii) the sixtieth
(60th) day following the date of your Involuntary Termination, the Company shall
pay to you a lump sum payment in an amount equal to six months of your base
salary (at the rate in effect at the time of your termination) and 50% of the
bonus target in effect for the year in which you are terminated, less applicable
withholdings; and

(b) Should you timely elect under Code Section 4980B to continue health care
coverage under the Company’s group health plan for yourself, and/or your spouse
and your eligible dependents following your Involuntary Termination, then the
Company shall provide such continued health care coverage for you and your
spouse and other eligible dependents at its sole cost and expense. Such health
care coverage at the Company’s expense shall continue until the earlier of
(i) the expiration of the six (6)-month period measured from the date of your
Involuntary Termination and (ii) the first date you are covered under another
employer’s heath benefit program which provides substantially the same level of
benefits without exclusion for pre-existing medical conditions.

Notwithstanding anything in this letter agreement, the Plan or the applicable
stock option agreements to the contrary, if the Company is subject to a Change
of Control (as defined in the Stock Option Agreement) before your employment
with the Company terminates and you are subject to an Involuntary Termination
within 12 months on or after that Change of Control, then 50% of the then-



--------------------------------------------------------------------------------

09/23/2008

unvested shares subject to your new hire stock option grant will become vested
and exercisable at the time of such Involuntary Termination (as defined below).
Notwithstanding anything to the contrary in the Stock Option Agreement, a “going
private” transaction shall not constitute a Change of Control.

Notwithstanding any provision in this letter agreement to the contrary, the
following special provisions shall govern the payment date of your severance
payment in the event that payment is deemed to constitute an item of deferred
compensation under Section 409A:

(i) The severance payment will not be made at any time prior to the date of your
Separation from Service, and

(ii) No payments or benefits to which you become entitled under this letter
agreement shall be made or paid to you prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of your Separation
from Service with the Company or (ii) the date of your death, if you are deemed
at the time of such Separation from Service a “key employee” within the meaning
of that term under Code Section 416(i) and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under
Section 409A(a)(2). Upon the expiration of the applicable deferral period, all
payments deferred pursuant to this paragraph shall be paid to you in a lump sum.

For purposes of this letter agreement, the following definitions shall be in
effect:

“Involuntary Termination” means either: (a) that your employment is terminated
by the Company without Cause or (b) that you resign for Good Reason (as defined
below). You may terminate your employment hereunder for Good Reason upon
satisfaction of the following requirements: (A) notifying the Company within 90
days after the occurrence of the act or omission constituting grounds for the
Good Reason termination, (B) providing the Company at least 30 days to correct
such act or omission and (C) upon the Company’s failure to take such corrective
action within such 30-day period, giving the Company written notice of such Good
Reason termination within 5 business days thereafter, with such Good Reason
termination to be effective immediately upon delivery of such notice to the
Company. In order to receive any benefits upon termination, you will be required
(i) to sign the Company’s standard General Release and Waiver of Claims
Agreement and (ii) to return all Company property. Involuntary termination does
not include a termination by reason of your death or Permanent Disability.

“Permanent Disability” means your inability to perform the essential functions
of your position with or without reasonable accommodation for a period of 120
consecutive days because of your physical or mental impairment.

“Cause” means a determination in the reasonable good faith of the Company that
you have: (a) engaged in any act of fraud, embezzlement or dishonesty or any
other act in violation of the law, including but not limited to, the conviction
of, or pleading no lo contender to, a felony (except for ordinary traffic
violations); (b) materially breached your fiduciary duty to the Company;
(c) unreasonably refused to perform the good faith and lawful instructions of
the Chief Executive Officer (d) engaged in willful misconduct or gross
negligence (e) willfully breached the Employment, Confidential Information and
Invention Assignment Agreement; or (f) made any willful unauthorized use or
disclosure of confidential information or trade secrets of the Company (or any
parent or subsidiary).

“Good Reason” means (a) your employment duties or responsibilities are
materially diminished by the Company without your prior written consent; (b) a
material change in the geographic location of your place of employment without
your approval, with a relocation of more than fifty (50) miles to be deemed
material for purposes of this letter agreement; (c) a material breach by the
Company of its obligations under the terms of this offer letter; or (d) in
connection with a Change of Control, you report to someone other than the Chief
Executive Officer of the parent or successor entity.

 

2



--------------------------------------------------------------------------------

09/23/2008

“Separation from Service” means your cessation of employee status and shall be
deemed to occur at such time as the level of the bona fide services you are to
perform in employee status (or as a consultant or other independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services you rendered in employee status during the
immediately preceding thirty-six (36) months (or such shorter period for which
you may have rendered such service). Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Section 409A.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice.

You agree that, during the term of your employment with the Company, you will
not actively engage in any other employment, occupation, consulting or other
business directly or indirectly related to the business in which the Company is
now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

As a Company employee, you are expected to abide by the Company’s rules and
regulations. You are expected to comply with the Employment, Confidential
Information and Invention Assignment Agreement (the “Employee NDA”) you
previously executed that requires, among other provisions, the assignment of
patent rights to any invention made during your employment at the Company and
non-disclosure of proprietary information.

As provided in the Employee NDA, in the event of any dispute or claim relating
to or arising out of our employment relationship, you and the Company agree that
all such disputes shall be fully and finally resolved by binding arbitration
conducted by the American Arbitration Association in San Mateo County,
California (or some other mutually agreed upon location) under the National
Rules for the Resolution of Employment Disputes. The Company agrees to pay the
fees and costs of the arbitrator. However, as also provided in the Employee NDA,
we agree that this arbitration provision shall not apply to any disputes or
claims relating to or arising out of the misuse or misappropriation of the other
party’s trade secrets or proprietary information.

 

3



--------------------------------------------------------------------------------

09/23/2008

To indicate your acceptance of the terms of this letter, please sign and date
this letter before, October 8, 2008 and return it to Lucy Gopinath. A duplicate
original is enclosed for your records. This letter, along with the agreement
relating to proprietary rights between you and the Company, sets forth the terms
of your employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an authorized representative of the
Company and you.

 

Sincerely, SupportSoft

/s/    Wendy Brauchler

Wendy Brauchler VP, Human Resources

By signing this Offer Letter, I hereby accept, acknowledge and agree to the
terms and conditions as stated above.

On this day of October 6, 2008

 

/s/    Richard Mandeberg

Richard Mandeberg

Enclosures:    Duplicate Original Letter

 

4